DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to communication filed on 04/21/2020.
Claims 2-20 are pending of which claim 2, 11, and 20 are independent.
The IDS(s) submitted on 04/21/2020 and 12/28/2020 has been considered.
Instant Application is a continuation of the following Applications: 14/422315 (US PAT 9565667), 15/386445 (US PAT 10397909), and 16/433715 (US PAT 10667254).
			Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is vague because the claim is directed to a single processor (e.g. a structure) that does not comprise of any structural elements that accomplishes the function.  The claimed functions or steps can be achieved by all structures and when the boundaries of the subject matter are not clearly delineated then the scope is unclear. The recitation of user equipment in the claim is nominal and is not part of the processor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10397909 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite all of the limitations of the patented claims except that it replaces the process of demodulation done at the receiver with a broader term of decoding that is done at the receiver.  Therefore the instant application claims are an obvious and broader variation of the patented claims.  To establish the double patenting rejection independent claim 20 of the instant application is rejected below over patented claim 13 as an example as shown further below.
Instant Application - Claim 20
Claim 13 of US Patent 10397909
A processor for a user equipment (UE) for receiving a downlink control channel in a wireless communication system,
wherein the processor is configured with processor-executable instructions to control the UE including a receiver to carry out the following steps:

13. A user equipment (UE) for receiving a downlink control channel in a wireless communication system, the UE comprising: a receiver; and a processor configured to:
controlling the receiver to receive first quasi co-located (QCL) information on a 



control the receiver to receive a first demodulation reference signal (DMRS) included in the first control resource set and a second DMRS included in the second control resource set,
decoding a first downlink control channel based on both the first DMRS and the first QCL information; and
demodulate a first downlink control channel based on the first DMRS included in the first control resource set and the first QCL information, and
decoding a second downlink control channel based on both the second DMRS and the second QCL information.
demodulate a second downlink control channel based on the second DMRS included in the second control resource set and the second QCL information.




Claims 2-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10667254 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims recite all of the limitations of the patented claims except that it breaks up the UE assumption of the first .
Instant Application - Claim 1
Claims 1 and 4 of US Patent 10667254
A method for receiving a downlink control channel in a wireless communication system by a user equipment (UE), the method comprising:
1. A method for receiving a downlink control channel in a wireless communication system by a user equipment (UE), the method comprising:
receiving first quasi co-located (QCL) information on a first control resource set and second QCL information on a second control resource set;
receiving first quasi co-located (QCL) information on a first control resource set and second QCL information on a second control resource set;
receiving a first demodulation reference signal (DMRS) within the first control resource set and a second DMRS within the second control resource set;
receiving a first demodulation reference signal (DMRS) within the first control resource set and a second DMRS within the second control resource set;
decoding a first downlink control channel based on both the first DMRS and the first QCL information; and
decoding a first downlink control channel based on both the first DMRS and the first QCL information; and

decoding a second downlink control channel based on both the second DMRS and the second QCL information.
wherein the first DMRS is quasi co-located with a primary synchronization signal (PSS), a secondary synchronization signal (SSS), Physical Broadcast Channel (PBCH) and/or a channel state information-reference signal (CSI-RS), and
4. The method according to claim 1, wherein the UE assumes that the first and second DMRS are quasi co-located with a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and Physical Broadcast Channel (PBCH).
wherein the second DMRS is quasi co-located with a primary synchronization signal (PSS), a secondary synchronization signal (SSS), Physical Broadcast Channel (PBCH) and/or a channel state information-reference signal (CSI-RS).
4. The method according to claim 1, wherein the UE assumes that the first and second DMRS are quasi co-located with a primary synchronization signal (PSS), a secondary synchronization signal (SSS) and Physical Broadcast Channel (PBCH).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474